 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                     CASE NO. C12-1282JLR

11                               Plaintiff,               ORDER
                   v.
12
            CITY OF SEATTLE,
13
                                 Defendant.
14

15          Before the court is the parties’ stipulated motion (Stip. Mot. (Dkt. # 505), as

16   amended by Praecipe (Dkt. # 506)). The court GRANTS the stipulated motion and

17   adopts the briefing schedule proposed by the parties: (1) Defendant City of Seattle’s

18   (“the City”) brief is due on December 17, 2018, (2) Plaintiff United States of America’s

19   (“the Government”) response brief is due on January 9, 2019, and (3) the City’s reply

20   brief is due on January 16, 2019. The Community Police Commission may file its brief,

21   if any, either when the City files its initial brief on December 17, 2018, or when the

22   Government files its brief on January 9, 2019.


     ORDER - 1
 1         In addition to the foregoing briefing, the court ORDERS the City to file the

 2   following documentation with the court no later than Wednesday, January 2, 2019:

 3         (1) Copies of all briefing filed before the Disciplinary Review Board (“DRB”) that

 4             overturned former Chief of Police Kathleen O’Toole’s decision to terminate

 5             Seattle Police Department (“SPD”) Officer Adley Sheperd;

 6         (2) The written decision(s) of any and all arbitrators on the DRB panel that

 7             overturned Chief O’Toole’s decision to terminate Officer Sheperd;

 8         (3) A list, chart, or other document that details how the City’s collective

 9             bargaining agreement (“CBA”) with the Seattle Police Officer’s Guild

10             (“SPOG”) alters any provisions of the Accountability Ordinance, see Seattle

11             City Ordinance No. 125315; and

12         (4) A list, chart, or other document that details how the SPD disciplinary system

13             and appeals process under the CBA differs from the SPD disciplinary system

14             and appeals process that existed at the time this action was initiated on July 27,

15             2012.

16         Dated this 10th day of December, 2019.

17

18                                                    A
                                                      JAMES L. ROBART
19
                                                      United States District Judge
20

21

22


     ORDER - 2
